Citation Nr: 0005748	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right hip 
disability on a secondary basis.  

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
August 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Medical and Regional Office (M&ROC) in Wichita, Kansas.  

In March 1998, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  

In his January 2000, written presentation, the veteran's 
representative discussed the issue of secondary service 
connection for a low back disability and aggravation of a low 
back condition by a service-connected disability.  The Board 
construes this as an informal claim for secondary service 
connection for a low back disability and the matter is 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The claim for service connection for right hip disability 
on a secondary basis is not plausible.  

3.  The service-connected right knee disability is manifested 
by limitation of motion on forward flexion and back extension 
and functional loss due to pain, but is no more than 
moderately disabling.  

4.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
right knee disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for right hip disability 
on a secondary basis is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).

2.  The criteria for a disability evaluation of 20 percent 
for right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45 (1999); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for service connection for right 
hip disability, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the appellant further in the 
development of facts pertinent to the claim.  Id., 
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

As indicated below, service connection is in effect for a 
right knee disability.  

The veteran contends, in essence, that he developed a right 
hip disability as result of his service-connected right knee 
disability.  When examined by VA in April 1996, the veteran 
complained of tenderness on movement of the hip.  The Board 
notes that there were no clinical findings with respect to 
the right hip.  Although the examiner did not enter a 
diagnosis for a hip disability, he suggested that the 
veteran's hip complaints were probably secondary to the right 
knee condition.  Similarly, an examiner who conducted a 
neurological examination in July 1998 noted the veteran's 
complaints of right hip pain.  While the examiner did not 
identify a disease entity with respect to the right knee, he 
noted that the pain reported in the right hip may be referred 
to pain from the right knee.  However the report of a VA 
orthopedic examination dated in July 1998 provides that the 
veteran pointed to the right low lumbar area of the spine 
when referring to right hip discomforts.  The veteran did not 
provide any specific history of an injury to the hip.  The 
examiner opined that he could not find any primary problem 
with respect to the right hip that could be considered 
secondary to the service connected right knee disability.  
Based on the foregoing, it is reasonable to conclude that the 
evidence does not establish that the veteran has a right hip 
disability in that pain is not considered a disease entity 
for VA purposes.  See 38 C.F.R. § 3.303(b).  In the absence 
of such, the Board must conclude that the veteran's claim is 
not well grounded.  Brammer v. Derwinski at 225.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service- 
connected right knee disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record shows that the veteran incurred a right knee 
injury during service that resulted in a diagnosis of 
chondromalacia of the right patella.  VA medical records 
dated in the 1980s reflect that the veteran continued to be 
seen and treated for right knee problems.  These documents 
show a diagnosis of Grade III-IV condyle lesions, and medial 
femoral condyle with degenerative tear of the posterior horn 
of the medial meniscus.  In September 1986, an arthroscopic 
medial meniscectomy and debridement of the condyle lesions of 
the right knee was performed.  The veteran experienced an 
additional injury to the right knee in 1986.  At that time, 
the veteran noted persistent acute right knee pain.  The 
report of a VA examination dated in November 1987 revealed, 
in pertinent part, loss of 3 degrees of extension, flexion to 
120 degrees, mild patellofemoral crepitance with more 
significant femorotibial crepitance, pivot shift, and 
mediolateral laxity.  Lachman's examination and McMurray's 
tests were all negative.  An X-ray of the right knee showed 
degenerative changes and chondrocalcinosis.  The diagnostic 
impression was degenerative joint disease with 
chondrocalcinosis.  

In a December 1987 rating decision, the RO granted service 
connection for chondromalacia of the right knee and assigned 
a noncompensable evaluation.

In February 1996, the veteran filed an informal claim for an 
increased rating for the service-connected right knee 
disability.  

VA medical records dated from 1995 to 1996 provides that the 
veteran was seen for right knee discomforts.  A February 1996 
X-ray of the right knee revealed degenerative changes.  At a 
VA examination dated in April 1996, the veteran complained of 
right knee pain and swelling after standing, grinding, and 
reduced range of motion.  On physical examination, there was 
a 13 centimeter (cm) surgical scar on the anterior knee and a 
6 cm scar on the medial-posterior side of the knee.  The 
examiner observed grinding crepitus.  Drawer's and McMurray's 
signs were negative.  Ligaments and tendons were tight.  
Range of motion of the right knee was from 0 to 95.  The 
examiner noted that it was difficult for the veteran to 
extend the knee straight for the last 5 degrees.  The 
diagnoses were postoperative cartilage removal of the right 
knee and degenerative joint disease of the right knee.  
In May 1996, the RO increased the disability evaluation for 
the service-connected right knee disability to 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5257.  
That evaluation became effective in February 1996.  The RO 
recharacterized the right knee disability as chondromalacia 
of the right knee with traumatic arthritis.  

A VA outpatient treatment record dated in May 1997 revealed 
subjective complaints including right knee pain and swelling.  
An X-ray of the right knee dated in May 1997 showed slight 
narrowing of medial joint space, lateral meniscal 
calcifications, small joint effusion, and patellar 
osteophytes.  

In June 1997, the veteran provided testimony at personal 
hearing before a hearing officer regarding the right knee 
disability.  Essentially, the veteran testified that his 
right knee disability was more disabling than currently 
evaluated.  That hearing transcript is of record.  

The record includes VA outpatient treatment records dated in 
1998 that show continued complaints regarding the right knee.  
In February 1998, the veteran was having difficulty walking; 
he did not require walking aids.  In June and September 1998, 
it was noted that the veteran had been fitted for a right 
knee brace.  In September 1998, there was swelling in the 
right knee.  

In July 1998, the veteran underwent a VA orthopedic and 
neurological examination.  
The veteran related that he always limped, that he could not 
fully straighten out the right knee, that the right knee gave 
way causing the veteran to fall.  It was noted that the 
veteran wore a knee brace on the right knee to the 
examination and that he wore the brace 12 hours a day.  

The orthopedic examination of right knee revealed a palpable 
deformity of the joint where arthritic ridges were felt 
medially.  There was no increased heat.  There were two well-
healed surgical scars.  Back extension of knee lacked 15 
degrees of full extension.  Forward flexion was to 105 
degrees.  The veteran complained of pain on extreme motion.  
There was no instability of collateral or cruciate ligaments.  
There was moderate crepitation during active knee motion.  
The veteran could not fully accomplish walking on the heels 
and toes because of knee pain.  He complained of right knee 
pain when attempting to perform straight leg raises on the 
right side.  X-rays of the knees associated with the 
examination revealed degenerative changes bilaterally and 
meniscal calcifications bilaterally on the right side.  The 
examiner determined that the right knee caused the veteran to 
limp and that the severity of the right knee disability may 
result in a total knee arthroplasty.  

The neurological examination revealed that the veteran did 
not walk with an obvious limp on the right lower limb.  There 
was no focal weakness of the lower limbs, except he was not 
able to toe walk on the right lower leg because of right knee 
pain.  The examiner observed slight flexion deformity of the 
right knee that was apparent when the veteran stood and 
obvious deformity of the right knee.  The right knee measured 
as 43 cm and the left knee measured as 41 cm.  There was an 
approximately 10 cm curved incision on the anterior aspect of 
the right knee that was not anterior.  Tendon reflexes were 
not increased and were symmetric with the exception that the 
left ankle jerk was diminished as compared to the right ankle 
and that right and left ankle jerks were elicited with 
reinforcement.  There was no atrophy of the limbs.  The 
examiner noted good flexion and extension of the right knee, 
except for the slight flexion deformity.  The veteran had no 
hyper-mobility of the right patella.  Straight leg raising 
caused discomfort in the right hip region.  The diagnosis was 
degenerative joint disease, osteoarthritis of the right knee 
status post cartilaginous injury right knee with surgery 
right knee.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but where the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by the limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code (DC) 5003 (1999).  

In evaluating the severity of the veteran's right knee 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's right knee disability is evaluated under 38 
C.F.R. § 4.71a, Codes 5257.  As such, a 20 percent evaluation 
is warranted for knee impairment resulting from moderate 
recurrent subluxation or lateral instability, while a 30 
percent evaluation requires severe impairment.  Code 5257.

The right knee disability may also be evaluated under codes 
5260 and 5261. Under DC 5260 limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation, to 45 
degrees a 10 percent evaluation, to 30 degrees a 20 percent 
evaluation, and limitation of flexion to 15 degrees warrants 
a 30 percent evaluation.  DC 5260.  Under DC 5261, limitation 
of extension of the leg to 5 degrees warrants a 
noncompensable evaluation, to 10 degrees a 10 percent 
evaluation, to 15 degrees a 20 percent evaluation; to 20 
degrees a 30 percent evaluation; to 30 degrees a 40 percent 
evaluation, and limitation of extension to 45 degrees 
requires a 50 percent evaluation.  Code 5261.  

The veteran contends, in essence, that the symptoms 
associated with his right knee disability are more disabling 
than currently evaluated.  In that connection, the Board has 
considered and finds credible the veteran's testimony with 
regard to symptoms and functional impairment regarding his 
service-connected right knee disability.  

Having reviewed the evidence, the Board finds that the 
evidence does not establish that the veteran experiences any 
subluxation or lateral instability of the right knee.  In 
fact, examiners in 1998 determined that there was no 
instability of collateral or cruciate ligaments.  Therefore, 
the veteran is not entitled to a higher disability evaluation 
pursuant to DC 5257.  

Primarily, the right knee disorder involves pain and related 
functional impairment.  
In 1996 and 1998, the veteran lacked motion on back extension 
and forward flexion.  At worst, there was a 15 degree deficit 
on backward extension in 1998.  Forward flexion was 105 
degrees.  Normal range of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (1999).  Thus, the veteran 
exhibited a 35 degree deficit on forward flexion in 1998.  
Despite the limitation of motion findings, the veteran does 
not satisfy the criteria for a higher disability evaluation 
based on DCs 5260 and 5261.  However, the evidence 
establishes that the veteran experiences functional 
impairment due to pain associated with the right knee 
disability.  Specifically, the veteran limps; he experiences 
pain on extreme motion; he cannot heel toe walk because of 
the right knee disability.  Thus, the Board is of the view 
that the veteran's overall disability picture more nearly 
approximates the criteria for next highest disability 
evaluation based on functional loss of the service-connected 
right knee disability due to pain.  38 C.F.R. § 4.7, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  
Thus, the assignment of a 20 percent disability evaluation is 
warranted.  In the absence of severe impairment (5257), or 
ankylosis (5256), or limitation of flexion to 30 degrees, or 
limitation of extension to 30 degrees a higher disability 
rating for the veteran's right knee is not warranted. 

The Board notes that the veteran is service-connected for 
arthritis of the right knee and is rated under DC 5257 with a 
10 percent disability evaluation.  The VA General Counsel has 
issued a precedented opinion (VAOPGCPREC 23-97) holding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257, if the 
claimant has additional disability.  In determining whether 
additional disability exists, for purposes of a separate 
rating, the veteran must meet, at minimum, the criteria for a 
zero-percent rating for limitation of motion under Codes 5260 
or 5261.  In that connection, the Board finds that VAOPGCPREC 
23-97 is not for application in this matter because the 
current evidence does not establish that the veteran has 
subluxation or lateral instability of the right knee and he 
does not meet the compensable evaluation for limitation of 
motion of the right knee pursuant to Codes 5260 and 5261.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his service-connected 
right knee disability has interfered with his employment 
status to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 20 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

Service connection for right disability on a secondary basis 
is denied.  

An evaluation of 20 percent for right knee disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  



		
	NADINE. W. BENJAMIN
	Member, Board of Veterans' Appeals



 

